NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0634n.06
                            Filed: August 24, 2006

                                           No. 05-4151

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


DONALD LONG; MANUEL PEDRO,                       )
                                                 )
       Plaintiffs-Appellants,                    )
                                                 )    ON APPEAL FROM THE UNITED
v.                                               )    STATES DISTRICT COURT FOR THE
                                                 )    NORTHERN DISTRICT OF OHIO
FORD MOTOR COMPANY; DOMINIC                      )
COLLETTA,                                        )
                                                 )
       Defendants-Appellees.                     )


Before: MOORE and GIBBONS, Circuit Judges; and ACKERMAN, District Judge.*

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiffs-appellants Manuel Pedro and Donald

Long are longtime Ford Motor Company (“Ford”) employees who both worked as mechanics in the

major repair section at Ford’s engine manufacturing facility in Brook Park, Ohio. Defendant-

appellee Dominic Colletta managed the facility. Pedro and Long filed suit against Ford and Colletta,

alleging that the defendants subjected them to a hostile work environment in violation of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., 42 U.S.C. § 1981, and Ohio Revised

Code § 4112.02 during their tenure at the major repair section. For the following reasons, we affirm

the district court’s grant of summary judgment for Ford and Colletta.



       *
        The Honorable Harold A. Ackerman, United States District Judge for the District of
New Jersey, sitting by designation.

                                                 1
                                                  I.

       Pedro, who is of Hispanic descent, asserts that he was subject to a hostile work environment

on account of his national origin, while Long, an African-American, makes identical claims on the

basis of his race. As an initial matter, both Pedro and Long identified many instances of hostility

before the district court. The court rejected most of these instances as a matter of law, however, and

the plaintiffs have not challenged most of the court’s determinations. As a result, we consider only

the instances of hostility explicitly referenced on appeal.

       Pedro bases his hostile work environment claim primarily on the use of derogatory names

by his coworkers. Most of Pedro’s allegations stem from interactions with Pat, a fellow mechanic

in the major repair section.1 Pedro testified in his deposition that Pat had called him a “wetback”

and “Puerto Rican spic” on several occasions. Pedro did not report these statements to labor

relations. Pedro did report Pat to labor relations after a dispute in which Pat called Pedro a “fat

Puerto Rican,” and a “fat motherfucking Puerto Rican” in the presence of a manager, Elvis, and the

plant’s general foreman, John Phillips.

       Pedro further testified that John Arendash, a mechanic in the bay repair section, called him

a “fucking Puerto Rican” during a dispute over whether major repair or bay repair had responsibility

for repairing certain engines. Pedro did not report this incident initially but did do so when two

other workers told labor relations personnel that Pedro had threatened Arendash.2



       1
         Where the surnames of Ford employees are in the record, we use them. The surnames
of several employees, however, are not in the record. In these cases, we use the first name.
       2
        Pedro also notes that he heard “the n word” at work on one occasion, but he could not
remember if it was uttered by a coworker. As this epithet did not refer to Pedro and is
immaterial to his national origin claim, we do not consider it.

                                                  2
          Pedro also alleges that he was wrongly moved, or “bumped,” to a different job in the plant

despite having more seniority than two white employees. Pedro does not identify these benefitted

employees, provide any evidence that the “bumping” was in any way related to his national origin,

or explain how “bumping” is related to his hostile work environment claim.

          Long’s assertions, like Pedro’s, are based partly on derogatory comments made by

coworkers. Unlike Pedro, however, Long does not assert that he ever heard racially insensitive

remarks at work. Instead, Long’s accusations are based on the testimony of his coworkers. One

coworker, Philip Matovich, testified in his deposition that Long was called a “Black son of a bitch”

and “Black bastard” in the presence of management, that Long and Matovich were threatened with

physical violence, that Ford employees regularly used the “n word,” and that Long and Pedro were

consistently given a hard time at work. In addition, Long cites some evidence of allegedly racist

behavior by Ford employees unrelated to Long. Long does not make clear how these incidents are

related to his case, nor can the court consider them.3 See Burnett v. Tyco Corp., 203 F.3d 980, 981

(6th Cir. 2000) (holding that the court can consider only those actions of which the plaintiff is

aware).

          Long also claims that he was harassed on account of his race in connection with the

aforementioned dispute with the bay repair section. Long, a union coordinator, filed a grievance

because his manager, Kevin Heck, diverted some engines to bay repair due to backups in the major

repair division and the fact that bay repair had extra time. Long felt that he was harassed on account


          3
         The allegations included testimony by Radine Brown, an African-American, who stated
that two white employees pulled a knife on her and called her a “black bitch”; testimony by
Harvey Wright, an African-American, who alleged that Ford employees made racial jokes; and a
statement, not in the record, by Larry Finkley, an African-American, that he was repeatedly
called “Boy” at work.

                                                  3
of race by filing the grievance, but admitted that the racial basis for the alleged harassment was

merely speculative.

       Long also claims that Andy Centilivre, a team manager, wrongfully refused him pay for an

extra hour of work per day in connection with his coordinator position. He claims that white

coordinators received this benefit even when they did not work the extra hour but that he was

refused it. Long has presented no evidence other than his own speculation that this allegation is true,

however, and also admits that Al Johnson, one of the managers who allegedly received the benefit,

was also African-American.

       Long also alleges that Centilivre harassed him by questioning him about a backup of engines

in the major repair section. Long initially refused to talk to Centilivre, but eventually did consult

with management and resolved the backup. Long asserts that he was treated with a lack of respect

during the negotiation, but he was not disciplined and can show nothing more than speculation as

support for his racial harassment allegation.

       Finally, Long alleges that his supervisor, Mike Stepanik, discriminatorily told him not to use

the office telephone during working hours when other employees were able to do so. Again,

however, Long has no evidence of any racial motivation for Stepanik’s actions, and identified

several African-Americans among the employees that allegedly were permitted to use the telephone.

       Long, as union coordinator, filed many grievances with labor relations regarding these and

other disagreements between management personnel and himself and other major repair section

mechanics. In none of these grievances, however, did Long ever assert that he was treated

differently because of his race.      Rather, Long’s claims were directed at the conditions of

employment and his relationships with managerial level employees.


                                                  4
       Pedro and Long both assert a separate claim against Colletta in his individual capacity. Long

and Pedro met Colletta only briefly, and neither alleges any explicit wrongdoing by the manager.

Pedro spoke to Colletta on three occasions when he felt that the labor relations department was not

adequately resolving an issue with a coworker. Colletta resolved Pedro’s complaint. Long had less

contact with Colletta; he once introduced himself and requested a meeting. Colletta agreed to meet

with Long, but Long never followed through on his request. Both Pedro and Long, however, allege

that Colletta acted wrongfully by failing to adequately control the employees at the plant. They

assert that Colletta had final authority over all employee grievances and that he failed to act on

Long’s grievances.     There is no evidence in the record, however, as to Colletta’s general

responsibility for labor relations grievances or his actions regarding the grievances in this case. As

a result, Long and Pedro rely solely on Ford’s “Zero Tolerance Policy” on harassment, which they

argue required Colletta to take action to halt the harassment.

       Long and Pedro did not file a complaint letter with the EEOC, instead filing suit in Ohio state

court against Ford and Colletta. The suit alleged hostile work environment claims under Title VII,

§ 1981, and Ohio law. The defendants removed the case to the United States District Court for the

Northern District of Ohio and moved for summary judgment on all causes of action. In their

response to the defendants’ motion for summary judgment, the plaintiffs asserted an additional cause

of action for intentional infliction of emotional distress under Ohio law. The district court granted

the motion in full. It held that because the plaintiffs failed to file an EEOC complaint, their Title

VII complaint was barred. Plaintiffs do not appeal this issue and have therefore waived it. The

court also rejected Pedro’s § 1981 complaint, as § 1981 does not permit claims based on national

origin. Pedro does not appeal this holding. The court then addressed the merits of Long’s § 1981


                                                  5
claim and Long’s and Pedro’s Ohio § 4112 claims. It held that the plaintiffs failed to show “severe

and pervasive” harassment sufficient to survive summary judgment and therefore granted judgment

for Ford. The court also granted summary judgment for Colletta, noting that he never acted in a

harassing manner, nor did he fail to respond when notified of problems by the plaintiffs. In addition,

the court rejected the intentional infliction of emotional distress claim because, assuming that the

complaint asserted such a claim, it was not so extreme as to support liability. Plaintiffs appeal.

                                                  II.

       This court reviews a district court’s grant of summary judgment de novo. Williams v. Mehra,

186 F.3d 685, 689 (6th Cir. 1999).

       Though the plaintiffs’ Title VII claims are no longer before the court, the panel must

nonetheless apply the Title VII framework to determine the outcome of the § 1981 and § 4112

claims. Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 n.2 (6th Cir. 2000). To prove a prima facie

case of hostile work environment under § 1981 and § 4112, a plaintiff must show that: (1) he is a

member of a protected class; (2) he was subjected to unwelcome harassment; (3) the harassment

complained of was based on race or national origin;4 (4) the harassment created a hostile work

environment; and (5) the employer is liable. Hafford v. Seidner, 183 F.3d 506, 512 (6th Cir. 1999)

(“The elements and burden of proof are the same, regardless of the discrimination context in which

the claim arises.”). A hostile work environment occurs “[w]hen the workplace is permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.” Harris v.



       4
        As noted above, claims for hostile work environment based on national origin are not
permitted under § 1981, but are available under § 4112.

                                                  6
Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal quotation marks and citation omitted). Both an

objective and subjective test must be met; in other words, the conduct must be so severe or pervasive

as to constitute a hostile or abusive working environment both to a reasonable person and the actual

victim. Id. at 21-22.

       Rather than considering each event complained of in isolation, the panel must consider the

totality of the circumstances in determining whether the harassment was sufficiently severe or

pervasive. Black v. Zaring Homes, Inc., 104 F.3d 822, 826 (6th Cir. 1997). Specifically, the court

must consider “the frequency of the discriminatory conduct; its severity; whether it [was] physically

threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interfere[d]

with an employee’s performance.” Harris, 510 U.S. at 23. “[S]imple teasing, offhand comments,

and isolated incidents (unless extremely serious) will not amount to discriminatory changes in the

terms and conditions of employment.” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)

(internal quotation marks and citation omitted). The panel may, however, consider the effect of the

incidents on the employee’s psychological well-being. Harris, 510 U.S. at 23.

       While the conduct complained of by Pedro and Long is utterly deplorable, it was not

pervasive enough to constitute a hostile or abusive working environment. The episodes of

harassment identified by Pedro involved only two individuals in two discrete instances. Pat, the

coworker who made racist remarks, was the worst offender, but Pedro reported these remarks to the

labor relations department only once, and Pedro does not assert that Ford failed to respond to his

complaint. Ford also investigated Pedro’s confrontation with Arendash, though it did so only after

notification by parties other than Pedro. These two instances cannot constitute “pervasive”

harassment in the absence of other, ongoing misconduct about which the company failed to act. To


                                                 7
the contrary, these are the sort of “isolated incidents” that “will not amount to discriminatory

changes in the terms and conditions of employment.” Faragher, 524 U.S. at 788. Pedro’s other

assertions are either speculative or unrelated to his hostile work environment claim and therefore

do not affect our conclusion.

       The same analysis applies to the claims made by Long. Long’s charges regarding

harassment arising from union activity, the backup of the engines for repair and diversion of those

engines to the bay repair section, and the use of the office telephone are immaterial, as are the

additional incidents reported to Ford as grievances, because Long admits that he has no evidence

whatsoever linking his coworkers’ conduct to his race. In some cases Long has admitted that other

African-Americans were given benefits that he alleges were denied him on account of race.

Exclusion of these allegations forces Long to rely solely on the testimony from Matovich regarding

racist statements by unnamed coworkers made in Long’s presence. These comments, like those

made to Pedro, are absolutely terrible and have no place in the workplace or elsewhere. However,

they are not sufficiently pervasive to satisfy Faragher. As a result, Long has failed to allege a prima

facie hostile work environment case against Ford, and his § 1981 and Ohio state law claims against

Ford therefore fail.

       The plaintiffs’ claims against Colletta are similarly meritless. Under Genaro v. Central

Transport, Inc., 703 N.E.2d 782 (Ohio 1999), Colletta is liable for his own discriminatory conduct.

There is no evidence, however, that Colletta was hostile to plaintiffs in any way. He responded to

Pedro’s complaints, and Long never even complained to him. Further, plaintiffs have produced not

a scintilla of evidence that Colletta knew of and failed to act on any of the other asserted acts of

harassment. Moreover, even if Long’s unsupported allegation that Colletta was responsible for


                                                  8
responding to his grievances is correct, none of those grievances referenced harassment based either

on Long’s race or Pedro’s national origin. As a result, plaintiffs cannot succeed on their claim

against Colletta.

                                                  III.

        Long’s and Pedro’s intentional infliction of emotional distress claims similarly cannot

succeed. In order to prevail on a claim of intentional infliction of emotional distress, a plaintiff must

prove that: 1) the defendants intended to cause the plaintiffs serious emotional distress; 2) the

defendants’ conduct was extreme and outrageous; and 3) the defendants’ conduct was the proximate

cause of the plaintiffs’ distress. Phung v. Waste Mgmt., Inc., 644 N.E.2d 286, 289 (Ohio 1994). The

Ohio Supreme Court has adopted the Restatement (Second) of Torts comment requiring that conduct

giving rise to an intentional infliction of emotional distress claim must be “so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community.” Yeager v. Local Union 20,

Teamsters, Chauffeurs, Warehousemen & Helpers of Am., 453 N.E.2d 666, 671 (Ohio 1983)

(quotation omitted). “Serious” emotional distress, moreover, must be “severe and debilitating.”

Paugh v. Hanks, 451 N.E.2d 759, 765 (Ohio 1983) (defining “serious” in the context of a negligent

infliction of emotional distress claim”).

        The district court held that plaintiffs failed to show that Ford’s or Colletta’s conduct was

extreme or outrageous. We agree. While the actions of the plaintiffs’ coworkers were deeply

troubling, there is no evidence that either Ford or Colletta knew of – or when they knew of, failed

to respond to – the alleged abuse. As a result, we affirm the district court’s grant of summary




                                                   9
judgment for the defendants on this issue.5

                                               IV.

       For the foregoing reasons, we affirm the district court decision.




       5
         We note also that the defendants have argued that neither plaintiff properly provided the
evidence of severe or debilitating harm resulting from the hostile work environment that is
required to support a cause of action for intentional infliction of emotional distress. As we find
the defendants’ conduct to be neither extreme nor outrageous, we need not address this issue.

                                                10